                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DEBORAH J. MCDANIEL and               )
KENNETH R. MCDANIEL,                  )
                                      )
                 Plaintiffs,          )
                                      )
      v.                              )       1:19CV359
                                      )
JOHN CRANE, INC., et al.,             )
                                      )
                 Defendants.          )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

      Presently before this court is a Motion for Summary

Judgment filed by Defendant Daniel International Corporation

(“Defendant” or “Daniel”), (Doc. 103), to which Plaintiffs have

responded, (Doc. 148), and Defendant has replied, (Doc. 155).

This motion is ripe for adjudication. For the reasons stated

herein, this court will grant Defendant’s motion. Because

summary judgment is granted as to claims against Daniel, this

court will deny as moot the motions in limine filed by Daniel,

(Docs. 183, 184, 185, 186, and 189).

I.    FACTUAL AND PROCEDURAL BACKGROUND

      A.   Parties

      Plaintiff Kenneth McDaniel (“Mr. McDaniel”) was employed by

Duke Power as an operator at its Belews Creek power plant in




     Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 1 of 20
North Carolina from 1974 until the early 2000s. (Def.’s Mem. in

Supp. of Mot. for Summ. J. (“Def.’s Br.”) (Doc. 104) at 1; Pls.’

Resp. in Opp’n to Def.’s Mot. for Summ. J. (“Pls.’ Resp.) (Doc.

148) at 1.) Plaintiff Deborah McDaniel (“Mrs. McDaniel”) is

married to Mr. McDaniel. (Defs.’ Br. (Doc. 104) at 15; Pls.’

Resp. (Doc. 148) at 6.) In July 2017, Mrs. McDaniel was

diagnosed with lung cancer, which Plaintiffs argue was the

result of exposure to asbestos dust on her husband’s work

clothing. (Pls.’ Resp. (Doc. 148) at 1-2.)

    Defendant is a South Carolina corporation whose principal

place of business is in South Carolina. (Complaint (“Compl.”)

(Doc. 1) ¶ 26; Doc. 64 ¶ 9.)

    B.   Procedural History

    Plaintiffs filed the present action in this court on

April 1, 2019 against Defendant and several other parties.

(Compl. (Doc. 1).) On June 17, 2019, Defendant answered

Plaintiffs’ Complaint. (Doc. 64.)

    On April 23, 2020, Defendant filed the instant Motion for

Summary Judgment, (Doc. 103), and accompanying brief, (Doc.

104). Plaintiffs responded on June 8, 2020, (Doc. 148), and

Defendant replied on June 22, 2020, (Doc. 155).

    C.   Factual Background

    A majority of the facts are described here, but additional

relevant facts will be addressed as necessary throughout the

                                 - 2 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 2 of 20
opinion. The majority of facts are not disputed, and any

material factual disputes will be specifically addressed in the

relevant analysis. The facts described in this summary are taken

in a light most favorable to Plaintiffs. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

        Mr. McDaniel worked at Duke Power’s Belews Creek plant from

June 1974 until November 2005 as a Utility Operator, Control

Operator, and Boiler and Powerhouse Operator, (Doc. 148-1 ¶ 5),

performing assorted labor tasks throughout the plant. (Id.)

        During Mr. McDaniel’s employment with Duke Power, the

company hired contractors to assist with work at the plant.

(Pls.’ Resp., Ex. 3, Deposition of Terry Russell Tilley (“Tilley

Dep.”) (Doc. 148-3) at 12; Pls.’ Resp., Ex. 2, Deposition of

Kenneth Roland McDaniel (“Ken McDaniel Dep.”) (Doc. 148-2) at

7.)1

        Mr. McDaniel testified that while contractors conducted

insulation work, he was at times “as close as right directly

under them and around 20 feet” away. (Ken McDaniel Dep. (Doc.

148-2) at 7-8.) The insulation work created dust in the air,

which would land on Mr. McDaniel’s clothing, (id. at 8), causing

him to “look[] like a snowman.” (Id.) Mr. McDaniel did not


       All citations in this Memorandum Opinion and Order to
        1

documents filed with the court refer to the page numbers located
at the bottom right-hand corner of the documents as they appear
on CM/ECF.

                                     - 3 -



       Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 3 of 20
change his clothes or shower prior to coming home. (Id.; (Pls.’

Resp., Ex. 4, Deposition of Deborah J. McDaniel (“Deborah

McDaniel Dep.”) (Doc. 148-4) at 26.)

       Mr. and Mrs. McDaniel did not live together until they were

married in 1978. (Deborah McDaniel Dep. (Doc. 148-4) at 26.)

After they were married, Mrs. McDaniel laundered Mr. McDaniel’s

clothing, (id. at 25-26), including his work clothes with dust

on them, (id. at 8). Mrs. McDaniel would shake out his work

clothes and sweep the dust off the floor, which caused her to

breathe in the dust. (Id. at 9.) In 2017, Mrs. McDaniel was

diagnosed with lung cancer. (See id. at 5, 21.)

II.    STANDARD OF REVIEW

       Summary judgment is appropriate when “there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex

Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). This court’s

summary judgment inquiry is whether the evidence “is so one-

sided that one party must prevail as a matter of law.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). The moving

party bears the initial burden of demonstrating “that there is

an absence of evidence to support the nonmoving party’s case.”

Celotex Corp., 477 U.S. at 325. If the “moving party discharges

its burden . . ., the nonmoving party must come forward with

specific facts showing that there is a genuine issue for trial.”

                                    - 4 -



      Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 4 of 20
McLean v. Patten Cmtys., Inc., 332 F.3d 714, 718-19 (4th Cir.

2003)(citing Matsushita Elec. Indus. Co., 475 U.S. at 586-87).

Summary judgment should be granted “unless a reasonable jury

could return a verdict in favor of the nonmoving party on the

evidence presented.” Id. at 719 (citing Liberty Lobby, 477 U.S.

at 247–48).

    When considering a motion for summary judgment, courts must

“construe the evidence in the light most favorable to . . . the

non-moving party. [Courts] do not weigh the evidence or make

credibility determinations.” Wilson v. Prince George’s Cnty.,

893 F.3d 213, 218-19 (4th Cir. 2018).

    As a federal court sitting in diversity, this court is

bound to apply the choice-of-law rules of the state in which it

sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496

(1941). “In tort actions, North Carolina courts adhere to the

rule of lex loci and apply the substantive laws of the state in

which the injuries were sustained.” Johnson v. Holiday Inn of

Am., 895 F. Supp. 97, 98 (M.D.N.C. 1995). Because Plaintiffs’

allege that the exposure to asbestos products occurred in North

Carolina, (Pls.’ Resp. (Doc. 148) at 1-2), this court will apply

North Carolina’s substantive law.




                                 - 5 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 5 of 20
III. ANALYSIS

    Plaintiffs’ complaint raises several product liability

claims against Defendant arising out of exposure to asbestos,

including defective design under N.C. Gen. Stat. § 99B-6,

(Compl. (Doc. 1) ¶¶ 48-67); failure to warn under N.C. Gen.

Stat. § 99B-5, (id. ¶¶ 68-71); breach of implied warranty, (id.

¶¶ 72-76); and “gross negligence; willful, wanton, and reckless

conduct,” (id. ¶¶ 77-85). Plaintiffs’ exposure arguments center

around insulation as the sources of asbestos which caused

Mrs. McDaniel’s alleged injury. (See Pls.’ Resp. (Doc. 148) at

3-6, 16.)

    Defendant argues that it is entitled to summary judgment as

to all of Plaintiffs’ claims, (Def.’s Br. (Doc. 104) at 9), on

the grounds that there is no evidence that Defendant exposed

Mr. McDaniel to asbestos, (id. at 9-10); Defendant did not owe a

duty to Mrs. McDaniel, (id. at 10-19); and that several of the

causes of action pleaded against Defendant do not apply to

contractor defendants, such as Defendant, (id. at 19-21).

    In response, Plaintiffs argue that the evidence shows “that

Mrs. McDaniel was exposed to asbestos from her interactions with

her husband and his clothing which were covered in asbestos

laden dust” and “Daniel does not deny that it served as an

insulation contractor at Belews Creek.” (Pls.’ Resp. (Doc. 148)

at 19-20). Plaintiffs argue that Defendant’s motion should be

                                 - 6 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 6 of 20
denied because Daniel owed Mrs. McDaniel a duty of care under

North Carolina law, (id. at 20-28), and because “Daniel’s

provision of services included the provision of asbestos-

containing products,” causing them to be liable under North

Carolina law as a “distributor or seller,” (id. at 29).

     A.   Legal Standard

     “To prevail in an asbestos-related product-liability action

under North Carolina law, a plaintiff must establish that he was

‘actually exposed to the alleged offending products.’” Whitehead

v. Air & Liquid Sys. Corp., No. 1:18CV91, 2020 WL 2523169, at *2

(M.D.N.C. May 18, 2020), appeal docketed, No. 20-1676 (4th Cir.

June 18, 2020) (quoting Wilder v. Amatex Corp., 314 N.C. 550,

553-54, 336 S.E.2d 66, 68 (1985)). See also Finch v. Covil

Corp., 388 F. Supp. 3d 593, 603 (M.D.N.C. 2019), aff’d, 972 F.3d

507 (4th Cir. 2020) (in an action for failure to warn under N.C.

Gen. Stat. § 99B-5, finding that plaintiff had “presented more

than sufficient evidence from which the jury could conclude that

[the defendant] supplied thousands of feet of asbestos-

containing pipe insulation used in constructing the . . .

plant”); Vanhoy v. Am. Int’l Indus., No. 1:18CV90, 2018 WL

5085712, at *1 (M.D.N.C. Oct. 18, 2018) (in an action for

defective design under N.C. Gen. Stat. § 99B-6, finding that the

defendant was among those “that supplied the asbestos-containing



                                  - 7 -



    Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 7 of 20
talc and/or sold hygiene products containing asbestos-containing

talc used by [the plaintiff]”).

    Consistent with that requirement, the Fourth Circuit has

held that a North Carolina asbestos plaintiff “must present

‘evidence of exposure to a specific product on a regular basis

over some extended period of time in proximity to where the

plaintiff worked.’” Jones v. Owens-Corning Fiberglas Corp., 69

F.3d 712, 716 (4th Cir. 1995) (quoting and applying Lohrmann v.

Pittsburgh Corning Corp., 782 F.2d 1156, 1162-63 (4th Cir.

1986), to a North Carolina case). “[T]he mere proof that the

plaintiff and a certain asbestos product are at the [job site]

at the same time, without more, does not prove exposure to that

product.” Lohrmann, 782 F.2d at 1162.

    This standard is known as the “Lohrmann test” or the

“frequency, regularity, and proximity test,” and “courts have

applied it routinely for many years to evaluate proximate cause

in asbestos cases arising under North Carolina law.” Logan v.

Air Prods. & Chems., Inc., No. 1:12-CV-1353, 2014 WL 5808916, at

*2 (M.D.N.C. Nov. 7, 2014). See, e.g., Haislip v. Owens–Corning

Fiberglas Corp., No. 95-1687, 1996 WL 273686, at *2 (4th Cir.

May 23, 1996) (applying Lohrmann to North Carolina case

involving a plaintiff with mesothelioma); Yates v. Air & Liquid

Sys. Corp., No. 5:12–cv–752–FL, 2014 WL 4923603, at *22–23

(E.D.N.C. Sept.30, 2014) (applying “the Jones/Lohrmann test” to

                                 - 8 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 8 of 20
North Carolina case involving a plaintiff with mesothelioma);

Jandreau v. Alfa Laval USA, Inc., No. 2:09–91859–ER, 2012 WL

2913776, at *1 n.1 (E.D. Pa. May 1, 2012) (applying Lohrmann to

North Carolina case involving a plaintiff with mesothelioma and

predicting that the North Carolina Supreme Court would adopt the

Lohrmann test).

    This standard applies at summary judgment, as well as at

trial. Starnes v. A.O. Smith Corp., Civil No. 1:12-CV-360-MR-

DLH, 2014 WL 4744782, at *3 (W.D.N.C. Sept. 23, 2014). “[T]o

avoid summary judgment, plaintiffs must put forth a showing of

admissible evidence that [the plaintiff] had frequent, regular,

and proximate exposure to an asbestos-containing product for

which . . . [the defendant] is legally responsible.” Id.

    B.   Plaintiffs have not forecast evidence that
         Mrs. McDaniel was exposed to asbestos-containing
         products for which Defendant was legally responsible

         1.    Parties’ Arguments

    Defendant argues that summary judgment is appropriate

because there is no evidence that Defendant exposed Mr. McDaniel

to asbestos. (Def.’s Br. (Doc. 104) at 9-10.) Defendant argues

that “[n]one of the witnesses in this case offered any testimony

that Daniel caused either Mr. or Mrs. McDaniel to be exposed to

asbestos . . . much less that [the exposure] happened on a

regular basis over an extended period of time.” (Id. at 9.)

Defendant further argues that “[i]n all of the testimony taken

                                 - 9 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 9 of 20
in this case, the only mention of Daniel International

Corporation . . . is Mr. McDaniel’s hearsay statement that ‘I

heard about Daniels being there [at Belews Creek][,]’” (Def.’s

Reply (Doc. 155) at 2-3 (referring to Ken McDaniel Dep. (Doc.

148-2) at 7)), neither Mr. McDaniel nor Mr. Tilley “ever

personally saw Daniel at Belews Creek.” (Def.’s Reply (Doc. 155)

at 3.)

    In response, Plaintiffs argue that Daniel contractors

worked on asbestos insulation near Mr. McDaniel, producing the

dust that landed on his clothing. (Pls.’ Resp. (Doc. 148) at

8-9.) Plaintiffs cite Mr. McDaniel’s deposition testimony for

the proposition that Mr. McDaniel “identified Daniel as a

contracting company brought on by Duke Power to perform work at

Belews Creek during outages,” (Pls.’ Resp. (Doc. 148) at 8

(citing Ken McDaniel Dep. (Doc. 148-2) at 7), referring to

periods of time in which the turbine and boiler were shut down

to conduct repairs. (Pls.’ Resp. (Doc. 148) at 4.)

    Moreover, Plaintiffs argue that Defendant has previously

“confirmed that they were contracted to perform work at Belews

Creek in 1985-1986,” (id. at 8-9 (citing Def.’s Objs. & Resp. to

Pls.’ Interrogs. (Doc. 148-5) at 6-7)), and that “Daniel does

not deny that it served as an insulation contractor at Belews

Creek,” (id. at 20). Plaintiffs assert that “[t]he 1985-86

contracts fall within the time that [Mr. McDaniel] would have

                                 - 10 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 10 of 20
been working at Belews Creek,” (id. at 9), and that Mr. McDaniel

and Mr. Tilley testified that contractors did not take

precautions to protect workers from dust during that time

period, (id. (citing Ken McDaniel Dep. (Doc. 148-2) at 8, 10;

Tilley Dep. (Doc. 148-3) at 8)). Plaintiffs also argue that

Defendant “also had labor contracts with Duke Energy in 1972-

1974,” (id. at 9 (citing Def.’s Objs. & Resp. to Pls.’

Interrogs. (Doc. 148-5) at 6-7)), and that these contracts were

to “suppl[y] all of the millwrights performing maintenance at

Duke facilities, including Belews Creek, (id. at 5 (citing Doc.

148-18; Doc. 148-19)). Ultimately, Plaintiffs argue that this

evidence “places [Defendant’s] contracts with Belews Creek

within the period when [Mr. McDaniel] would not have been

protected from asbestos dust at Belews Creek.” (Id. at 9.)

    Plaintiffs then argue that Mrs. McDaniel’s “lung cancer was

caused by exposure to asbestos on Kenneth McDaniel’s asbestos

dust-laden clothing.” (Id.; see also id. at 19-20 (“There is no

question here that Mrs. McDaniel was exposed to asbestos from

her interactions with her husband and his clothing which were

covered in asbestos laden dust.”).) Plaintiffs argue that their

expert, Dr. Steven Haber, “has concluded, to a reasonable degree

of medical probability, that Mrs. McDaniel has advanced stage

lung cancer caused by exposure to asbestos,” (id. at 14 (citing

Doc. 148-14 at 23), and that Dr. Haber “references studies that

                                 - 11 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 11 of 20
have concluded that the families of individuals who work with or

in close proximity to asbestos-containing materials could be

exposed to considerable amounts of asbestos,” (id. at 14 (citing

Doc. 148-14 at 21-22). Plaintiffs also cite asbestos safety

research and other expert testimony in support of their position

that asbestos exposure in the workplace poses a foreseeable risk

of injury to family members of workers exposed to toxic dust.

(Id. at 10-17.)

          2.    Analysis

    This court finds that there is no evidence on the record

that Defendant’s employees worked in proximity to Mr. McDaniel,

let alone that they exposed either Mr. McDaniel or Mrs. McDaniel

to asbestos.

                a.    Testimony of Mr. McDaniel and Mr. Tilley
                      does not Establish that Defendant exposed
                      Mr. McDaniel to Asbestos

    First, a reasonable jury could not find that Mr. McDaniel

or Mr. Tilley’s testimony establishes that Defendant’s employees

were working in proximity to Mr. McDaniel. During his

deposition, Mr. McDaniel stated that he “heard about Daniels

being” at Belews Creek, (Ken McDaniel Dep. (Doc. 148-2) at 7),

but this was the only time in his deposition that he mentioned

Defendant. (Id.) This statement does not prove, without other

support, that Defendant’s employees were, in fact, present at

the plant or that they regularly worked in proximity to him.

                                 - 12 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 12 of 20
Mr. Tilley never named Defendant when asked about contractors at

the plant. (See Tilley Dep. (Doc. 148-3).)

    Instead, Mr. McDaniel and Mr. Tilley’s testimony support

the opposite conclusion, that it was Covil, another contractor

that conducted insulation work. Throughout his testimony,

Mr. McDaniel provided a detailed description of how Covil

employees removed the insulation, how close he was to Covil

employees while they were working, and the dust that Covil

employees created while they worked. (See Ken McDaniel Dep.

(Doc. 148-2) at 7-10, 16-17, 29.) When asked whether he was

familiar with any other insulation contractor that “[did] work,

supplying insulation, other than Covil,” Mr. McDaniel answered

that Covil was “the only one” for the entire period that he was

at the plant. (Id. at 29.)

    Mr. McDaniel’s strong memory of Covil contractors is

bolstered by Mr. Tilley’s testimony, who explicitly remembered

Covil contractors working at the plant, (Tilley Dep. (Doc.

148-3) at 12), and who also remembered Covil employees as those

who replaced the insulation. (Id.) When asked if there were

other contractors whose names he could not remember, he stated,

“[n]ot at this time, no.” (Id.)

    For these reasons, this court does not find that

Mr. McDaniel or Mr. Tilley’s testimony establishes that

Mr. McDaniel “had frequent, regular, and proximate exposure to

                                 - 13 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 13 of 20
an asbestos-containing product for which . . . [the defendant]

is legally responsible.” Starnes, 2014 WL 4744782, at *3.

                b.    The 1972 and 1974 Contracts do not Establish
                      Defendant’s Liability

    Moreover, this court finds that, contrary to Plaintiffs’

assertions, not only does Defendant deny that it served as an

insulation contractor at Belews Creek, (Def.’s Reply (Doc. 155)

at 5), but also the 1972 and 1974 contracts do not establish

Defendant’s liability, as they do not demonstrate that Defendant

performed any insulation work at the facility which could have

exposed Mrs. McDaniel to asbestos.

    The 1972 contract states that Defendant “shall furnish such

necessary supervision, labor, equipment, tools, materials,

supplies, and incidentals necessary to perform continuous

routine maintenance; operation of utility equipment; and

emergency, supplementary, or temporary maintenance services as

may be requested by the Owner.” (Doc. 148-18 at 2 (emphasis

added).) Similarly, the 1974 contract states that the contract

“is entered into to provide for the performance of miscellaneous

services which [Duke Power] may request [Daniel] to undertake

from time to time.” (Doc. 148-19 at 4 (emphasis added).)

    This court finds that although the plain language of these

contracts indicates that Duke Power could request services from

Defendant, a reasonable jury could not conclude from the


                                 - 14 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 14 of 20
contract’s existence that Duke Power did, in fact, request these

services from Defendant or, if they did, that the requested

services were insulation work. Plaintiffs have not presented

evidence that Duke Power requested labor under the terms of the

contract. (See Pls.’ Resp. (Doc. 148) at 8-9.)

    Moreover, this court finds that, even if Plaintiffs could

provide evidence that Defendant had provided labor for

insulation work under the terms of these contracts and if

Plaintiffs could demonstrate that, between 1972 and 1974,

Mr. McDaniel was exposed to “a specific product on a regular

basis over some extended period of time in proximity to where

[Mr. McDaniel] worked,” Lohrmann, 782 F.2d at 1162-63, this

court would still not find that Defendant was liable to

Mrs. McDaniel for labor performed pursuant to these contracts.

Mrs. McDaniel testified during her deposition that she did not

begin doing Mr. McDaniel’s laundry until after they were married

in 1978. (Deborah McDaniel Dep. (Doc. 148-4) at 25-26.) Because

Plaintiffs’ theory of exposure is premised on the idea that

Mrs. McDaniel was exposed to asbestos through Mr. McDaniel’s

clothing, (Pls’ Resp. (Doc. 148) at 1), any labor provided prior

to 1978 cannot serve as the basis for Defendant’s liability.




                                 - 15 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 15 of 20
                c.    The 1985-1986 Contract does not Establish
                      Defendant’s Liability

    Similarly, this court finds that any contracts that

Defendant had with Duke Power between 1985 and 1986 do not

establish Defendant’s liability.

    Although Defendant stated in its response to Plaintiffs’

interrogatories that, from 1985-1986, Defendant had a “blanket

contract order covering construction craft and maintenance

personnel as may be required” for Duke Power facilities in North

Carolina and for “builders to perform systems maintenance

support as may be requested at Duke Power locations in North

Carolina,” (Def.’s Objs. & Resp. to Pls.’ Interrogs. (Doc.

148-5) at 6-7), Defendant also clarified in the interrogatory

they “ha[d] not located any documents indicating that it

performed any work at the Duke Power Belews Creek Station until

1985, when Daniel appears to have provided builders for

maintenance work,” (id. at 7), between April and November 1985,

(id. at 8).

    Courts permit either direct or circumstantial evidence to

satisfy the Lohrmann test. See, e.g., Jones, 69 F.3d at 717 at

n. 3; Lohrmann, 782 F.2d at 1162-63. Yet, this court does not

find that Plaintiffs’ citation of any contracts Defendant had

with Duke Power provides direct or circumstantial evidence of

exposure.


                                 - 16 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 16 of 20
    First, this court does not find that any labor provided

between April and November 1985 provides direct evidence that

Defendant’s employees conducted insulation work. The contract

language indicates merely that Defendant would provide “builders

to work for system maintenance support,” (Doc. 148-6 at 8), and

Plaintiffs do not explain what that term means. (See Pls.’ Resp.

(Doc. 148) at 8 9.) This court does not find from the contract’s

express terms that this work involved insulation removal or

installation.

    Second, although Plaintiffs may be correct that “[t]he

1985-86 contracts fall within the time that [Mr. McDaniel] would

have been working at Belews Creek,” (Pls.’ Resp. (Doc. 148) at

9), Plaintiffs have not provided circumstantial evidence from

which a reasonable jury could conclude that Defendant’s work

involved asbestos or that Mr. McDaniel was in the area where

Defendant’s employees might have been working. (See id.)

    In the context of asbestos litigation, circumstantial

evidence is “exposure to a specific product on a regular basis

over some extended period of time in proximity to where the

plaintiff actually worked.” Lohrmann, 782 F.2d at 1162-63.

Taking the facts in the light most favorable to Plaintiffs,

Mr. McDaniel’s testimony is that contractors conducting

insulation work during outages were another source of asbestos

exposure, which were scheduled to occur twice per year, (Ken

                                 - 17 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 17 of 20
McDaniel Dep. (Doc. 148-2) at 7), but could also occur

unexpectedly when parts broke down. (Id.) During outages,

Mr. McDaniel specifically recalled that it was Covil contractors

who conducted repairs during outages and that, at times, he was

“right directly under them and around 20 feet” away. (Id. at 8.)

    Even if this court were to assume that Mr. McDaniel’s

testimony demonstrates that the contractors who conducted

insulation work or who supplied insulation included Defendant’s

employees, which would directly contradict Mr. McDaniel’s

testimony that these were contractors from Covil, (id. at 29),

Plaintiffs have not presented evidence from which a reasonable

jury could conclude that the exposure occurred between April and

November 1985 – the time period covered by the contract – or the

frequency with which these exposures occurred. Moreover, to the

extent that Defendant recalls “Daniels being there [at Belews

Creek],” (id. at 7), a reasonable jury could not conclude from

this limited and brief mention of Defendant that Defendant’s

employees were working during April through November 1985, where

they were working in the plant in relation to Mr. McDaniel, or

what they were doing. This court finds that the 1985-86 contract

falls far short of “evidence of exposure to a specific product

on a regular basis over some extended period of time in

proximate to where the plaintiff worked.” Lohrmann, 782 F.2d at

1162-63.

                                 - 18 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 18 of 20
                 d.   Summary Judgment is Appropriate

    Ultimately, this court finds that summary judgment is

appropriate because the evidence “is so one-sided that [the

defendant] must prevail as a matter of law.” Liberty Lobby, 477

U.S. at 252. Plaintiffs’ exposure theory hinges on the premise

that Mrs. McDaniel was exposed to asbestos through her husband’s

clothing, (Pls.’ Resp. (Doc. 148) at 9-17), yet Plaintiffs have

not presented “specific facts” which would show that there is a

“genuine issue for trial” regarding Mr. McDaniel’s exposure to

asbestos due to the conduct of Defendant’s employees. See

McLean, 332 F.3d at 718-19 (citing Matsushita Elec. Indus. Co.,

475 U.S. at 586-87). Instead, this court finds that Plaintiffs’

arguments are “speculative” and “devoid of evidence” from which

a reasonable jury could conclude that Mr. McDaniel was “present

at the time that [the defendant’s] employees were engaged in

installing, removing, or replacing asbestos insulation.” Connor

v. Norfolk S. Ry. Co., No. 1:17CV127, 2018 WL 6514842, at *8

(M.D.N.C. Dec. 11, 2018), appeal docketed, No. 19-1015 (4th Cir.

Jan. 4, 2019).

    Because Plaintiffs have not “put forth a showing of

admissible evidence that [the plaintiff] had frequent, regular,

and proximate exposure to an asbestos-containing product for

which [the defendant] is legally responsible,” Starnes, 2014 WL

4744782, at *3, and exposure to asbestos is an essential element

                                 - 19 -



   Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 19 of 20
of product liability claims under North Carolina law, see

Wilder, 314 N.C. at 553, 336 S.E.2d at 68, this court need not

consider the parties’ arguments as to whether Defendant owed a

duty to Mrs. McDaniel, (Def.’s Br. (Doc. 104) at 10-19; Pls.’

Resp. (Doc. 148) at 20-28), and whether the causes of action

apply to Defendant. (Def.’s Br. (Doc. 104) at 19-21; Pls.’ Resp.

(Doc. 148) at 29.) Accordingly, this court will grant

Defendant’s motion for summary judgment as to all of Plaintiffs’

claims.

IV.    CONCLUSION

       For the reasons set forth above,

       IT IS THEREFORE ORDERED that the Motion for Summary

Judgment filed by Defendant Daniel International Corporation,

(Doc. 103), is GRANTED as to all claims.

       IT IS FURTHER ORDERED that the motions in limine filed by

Defendant Daniel International Corporation, (Docs. 183, 184,

185, 186, and 189), are DENIED as MOOT.

       This the 22nd day of March, 2021.



                                    __________________________________
                                       United States District Judge




                                    - 20 -



      Case 1:19-cv-00359-WO-JEP Document 240 Filed 03/22/21 Page 20 of 20
